Citation Nr: 0416934	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a headache 
disability.

3.  Entitlement to service connection for a disability 
manifested by hypoglycemia, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.

The issues of entitlement to service connection for headaches 
and a disability manifested by hypoglycemia, to include as 
due to herbicide exposure, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently suffer from PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD

Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of a March 2001 development 
letter, which informed the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; information and evidence that VA would seek to obtain 
on her behalf; and information or evidence that she was 
expected to provide.  The veteran was also asked to submit 
evidence and/or information in her possession to VA.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  Prior to the initial 
adjudication of the claim in July 2000, PTSD development 
included establishing the veteran's stressors, and an April 
2000 development letter emphasized the importance of medical 
evidence establishing that she did indeed have PTSD as she 
claimed.  In this regard, VA also conducted an examination 
prior to adjudication of the claim.  There is no indication 
that disposition of her claim would have been different had 
she received pre-adjudicatory notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, after the issuance of the VCAA letter in March 
2001, the veteran was provided every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Her claim was readjudicated based upon all 
the evidence of record in February 2004.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to her.  

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her claim.  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

The development letter sent to the veteran in March 2001 
properly notified her of her statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the letter requested a response within 
approximately 90 days, the letter expressly notified the 
veteran that she had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  An amendment to the VCAA was enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record contains the veteran's service medical 
records, a copy of all identified post-service medical 
records, and the veteran has not identified any pertinent 
outstanding evidence requiring further VA development of the 
claim.  As for examinations, VA conducted PTSD examinations 
in June 2000 and May 2001.  Therefore, the Board concludes 
that no further assistance to the veteran is required.  


Service connection

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003).
The provisions of  38 C.F.R. § 4.125(a) provide that the 
diagnosis of a mental disorder must conform to the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV) and must be supported by findings on examination.

The veteran was a nurse during the Vietnam War, stationed at 
Balboa Naval Hospital in San Diego, California, where she 
reportedly cared for physically injured and emotionally 
damaged soldiers.  She contends that assisting in the 
treatment of the wounded was a stressful situation that 
caused her current PTSD.

Although a June 2000 VA psychiatric examiner diagnosed 
depression and anxiety, he did not diagnose the veteran as 
having PTSD.  After thorough clinical review, the examiner 
concluded that the veteran's service-related stressor was 
insufficient in meeting the criteria for PTSD because the 
experience involved no actual threat to the veteran.  See 
DSM-IV, 309.81(A)(1).  

After examination of the veteran and review of the claims 
folder, a May 2001 VA psychiatric examiner diagnosed panic 
disorder without agoraphobia and nicotine dependence, but he 
too did not diagnose PTSD, citing the insufficiency of the 
veteran's in-service stressor in satisfying the definition of 
PTSD.  The examiner explained that the veteran "was not in 
any life-threatening situation.  Rather she was exposed to 
people who were injured or were in life-threatening 
situations, but she herself did not have that experience."  
The Board gives significant probative value to these well 
reasoned opinions.           

VA treatment records include diagnoses of PTSD, but the Board 
accords no probative value to these diagnoses, as they do not 
conform to the DSM-IV and are not supported by findings on 
examination.  Also, the initial diagnosis of PTSD in October 
1999 appears to have been rendered based solely on a post-
service stressor - the murder of the veteran's sister in 
December 1994.  Many of the PTSD diagnoses since that time 
are not adequately discussed and were provided merely as part 
of the veteran's past medical history, prior to treatment of 
other disorders.  

The record contains a December 2000 psychological examination 
that includes an unsupported diagnosis of PTSD, which appears 
to have been based on a report of medical history from the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (Board 
not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence).  In any event, the December 2000 
examination report includes no discussion of why a diagnosis 
of  PTSD had been met and therefore holds virtually no 
probative value.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this case, the VA examiners' opinions in 
June 2000 and May 2001, which expressly considered the 
specific criteria for PTSD and were based upon extensive 
examination of the veteran, indicate that the veteran does 
not currently suffer from PTSD.  The May 2001 VA examiner 
also reviewed the claims folder.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  In the absence of a diagnosis of PTSD that 
conforms to the DSM-IV, the veteran's claim must be denied.  
38 C.F.R. § 4.125(a).

It is noted that this is a case in which the veteran, as a 
nurse, holds some level of medical training.  Her opinion 
that she currently suffers from PTSD related to service, 
regardless of its competency, holds little probative value in 
the absence of a stressor adequate to satisfy the criteria of 
the DSM-IV.  See also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  As 
noted above, the veteran's in-service stressor has been 
deemed by two VA physicians as insufficient in meeting the 
first criteria of PTSD.  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  The preponderance is against the veteran's claim, 
and it must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

Headaches

The service medical records show that the veteran complained 
of headaches in November 1969 and again in September and 
October 1970.  In December 1970, she reported recurrent 
headaches unrelieved by aspirin.  Neurological consultation 
in December 1970 established a diagnostic impression of mixed 
vascular-tension headaches.  May and August 1971 treatment 
notes show additional complaints of headaches.  One of the 
August 1971 progress notes shows a diagnosis of tension 
headaches, and another August 1971 note shows a diagnosis of 
migraines.  In July 1971, a review of systems was conducted 
prior to treatment for a ruptured ovarian cyst; at that time 
the examiner noted all systems were unremarkable, with the 
exception of occasional migraine headaches. 

VA neurological examination in May 2001 revealed the veteran 
suffers from headaches.  The VA examiner diagnosed tension-
type headaches secondary to psychiatric problems.  This 
statement does not preclude a finding that a chronic headache 
disability began in service, and the examiner did not 
specifically provide an opinion about whether the veteran's 
headaches were related to service.  

The May 2001 VA psychiatric examiner provided a detailed 
opinion with rationale concerning whether or not the veteran 
had PTSD; however, with respect to headaches it was noted 
only that "migraine headaches were less likely than not 
related to her military service."  No discussion or 
rationale was offered for this opinion.  Accordingly, the 
veteran should be re-examined on remand and an appropriate 
opinion should be obtained, based upon review of the entire 
claims folder with rationale provided.

Hypoglycemia

The RO denied the hypoglycemia claim on the basis that there 
is no evidence of a chronic hypoglycemia disability.  The RO 
noted that hypoglycemia is a symptom or abnormal finding, not 
a ratable entity with an established diagnosis.  See July 
2003 and February 2004 supplemental statements of the case.  
The Board, however, cannot supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  VA treatment records demonstrate 
a history of "hypoglycemia attacks" dating back several 
years, suggesting a possibly chronic condition, which also 
appears to correlate with the onset of dizziness, sweating, 
headaches, etc., according to VA medical records.  Given the 
above, VA examination is indicated to clarify whether a 
current hypoglycemia disability exists.    See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
Additionally, the service medical records include several 
bouts of unexplained syncope and a notation of hypoglycemia, 
and this should also be considered on VA examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In a January 2004 statement, the veteran indicated that her 
hypoglycemia disability was a result of exposure to the 
herbicide Agent Orange.  During the Vietnam War, she served 
as a nurse at Balboa Naval Hospital in San Diego, California, 
but she contends that her line of work exposed her to 
contaminated wounds and blood from servicemembers exposed to 
Agent Orange.  The RO should take the opportunity on remand 
to consider the regulatory provisions addressing herbicide 
exposure.
      
Finally, the RO should also obtain any updated treatment 
records from the North Texas VA Health Care System.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, inform the veteran (1) about 
the information and evidence not of record 
that is necessary to substantiate the claims 
for service connection; (2) about the 
information and evidence that VA will seek to 
provide on her behalf; (3) about the 
information and evidence she is expected to 
provide; and (4) request or tell her to 
provide any evidence in her possession that 
pertains to the claims. 

2.  Make arrangements to obtain the veteran's 
complete treatment records from the North 
Texas VA Health Care System, dated after 
November 18, 2003.  

3.   Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, obtain an 
appropriate  VA examination of the veteran's 
hypoglycemia.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report whether the 
claims file was reviewed.

The examiner should state whether the 
veteran's hypoglycemia results in disability.  
If a current disability manifested by 
hypoglycemia is present, the examiner should 
provide a diagnosis, the date of onset, and 
the etiology of such disability.  
Specifically, the examiner should state 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that a current disability 
manifested by hypoglycemia had its onset in 
service or is related to any in-service 
disease or injury, including the in-service 
complaints of dizziness, syncope, and 
weakness.  

A rationale for any opinion expressed should 
be provided.

4.  Schedule the veteran for a VA 
neurological examination.  The claims file 
must be made available to the examiner, and 
the examiner should indicate in the report 
whether the claims file was reviewed.

The examiner should state whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that the 
veteran's current headache disability had its 
onset in service or is related to any in-
service disease or injury, including the 
complaints and findings of headaches in 1969, 
1970, and 1971.  

A rationale for any opinion expressed should 
be provided.

5.  Thereafter, review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  Ensure that the medical 
reports are complete and in full compliance 
with the above directives.  If the reports 
are deficient in any manner or fail to 
provide the specific opinion(s) requested, 
they must be returned to the examiners for 
correction.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations, including the 
provisions related to herbicide exposure 
(with respect to the claim for service 
connection for hypoglycemia), and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision remains adverse to the veteran, 
furnish her and her representative a 
supplemental statement of the case and afford 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



